Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Christina Dziedzic Asig, M.D.,
(NPI: 1750346490)
(PTAN: A300077980)

Petitioner,
v.
Centers for Medicare & Medicaid Services.
Docket No. C-13-571

Decision No. CR3188
Date: April 3, 2014

DECISION

Petitioner, Christina Dziedzic Asig, M.D., appealed the determination establishing the
effective date of her enrollment as a supplier in the Medicare program, and the Centers
for Medicare & Medicaid Services (CMS) moved for summary judgment. For the
reasons explained below, I grant summary judgment in favor of CMS and affirm an
effective date for Petitioner’s enrollment as of September 21, 2012, with retrospective
billing privileges beginning August 23, 2012.

Background

This case involves two enrollment applications. While only Petitioner’s second
application is material to the decision here, it is important to explain the background of
both applications because much of Petitioner’s argument focuses on the circumstances
surrounding her first application.

The facts are not disputed. Petitioner submitted a CMS-855I enrollment application that
National Government Services (NGS), the contractor acting on behalf of CMS, received
on July 16, 2012. By letter dated August 2, 2012, and faxed to Petitioner on August 13,
2012, NGS notified Petitioner that she needed to submit additional information or else
NGS could reject her application. The letter notified Petitioner that she must submit the
information within 30 days, no later than August 31, 2012. CMS Ex. 1, at 1-6. Although
Petitioner contacted an NGS enrollment specialist, she did not provide the requested
documentation by August 31, 2012 because she was still collecting documentation issued
under her new married name. Therefore, on September 8, 2012, NGS rejected
Petitioner’s enrollment application. CMS Ex. 1, at 7-8.

NGS received Petitioner’s second enrollment application on September 21, 2012. CMS
Ex. 2. NGS approved this application and granted her retrospective billing privileges
beginning August 23, 2012.' CMS Ex. 3. Petitioner requested reconsideration to seek an
earlier effective date based on her previously rejected application. CMS Ex. 3, at 3. On
February 25, 2013, NGS issued an unfavorable decision, upholding the effective date and
the commencement of Petitioner’s retrospective billing privileges. CMS Ex. 3, at 3-7.

Petitioner timely filed a request for hearing before an Administrative Law Judge (ALJ). I
issued an acknowledgement and prehearing order on March 26, 2013. CMS filed a
motion for summary judgment and prehearing brief (CMS Br.), accompanied by three
exhibits (CMS Exs. 1-3). Petitioner filed an opposition to the CMS motion for summary
judgment (P. Br.) and submitted six exhibits (P. Exs. 1-6).’ In the absence of objection, I
admit CMS Exs. 1-3 and P. Exs. 1-6 into the record.

Issues
The issues in this case are:
1. Whether summary judgment is appropriate; and
2. Whether the undisputed evidence establishes that CMS and its contractor

properly determined the effective date of Petitioner’s enrollment and
retrospective billing privileges in the Medicare program.

' The contractor refers to August 23 as the “effective date.” CMS Ex. 3, at 1, 6.
However, August 23 is the effective retrospective billing date, and September 21 is the
effective date of Petitioner's enrollment. See 42 C.F.R. § 424.521(a).

> Two duplicative copies of P. Ex. 4 appear in the electronic file (DAB E-File), and page
11 of P. Ex. 2 incorrectly appears as another P. Ex. 3 on DAB E-File document number 9.
Findings of Fact and Conclusions of Law

I. Summary judgment is appropriate.

Summary judgment is appropriate if “the record shows that there is no genuine issue as to
any material fact, and the moving party is entitled to judgment as a matter of law.”
Senior Rehab. & Skilled Nursing Ctr., DAB No. 2300, at 3 (2010) (citations omitted).
The moving party must show that there are no genuine issues of material fact requiring an
evidentiary hearing and that it is entitled to judgment as a matter of law. Jd. If the
moving party meets its initial burden, the non-moving party must “come forward with
specific facts showing that there is a genuine issue for trial... .”- Matsushita Elec. Indus.
Co. v. Zenith Radio, 475 U.S. 574, 587 (1986). “To defeat an adequately supported
summary judgment motion, the non-moving party may not rely on the denials in its
pleadings or briefs, but must furnish evidence of a dispute concerning a material fact — a
fact that, if proven, would affect the outcome of the case under governing law.” Senior
Rehab., DAB No. 2300, at 3. To determine whether there are genuine issues of material
fact for hearing, an ALJ must view the evidence in the light most favorable to the non-
moving party, drawing all reasonable inferences in that party’s favor. Id.

Here, CMS moved for summary judgment, and the parties do not dispute the facts
material to this case. See CMS Br. at 2; P. Br. at 1-3. The only issue to be resolved in
this case is a matter of law, which as discussed below, must be decided in CMS’s favor.
Accordingly, summary judgment is appropriate.

2. NGS properly determined Petitioner was enrolled as a supplier in the
Medicare program on September 21, 2012, the date that NGS received
Petitioner’s application that it was able to subsequently process to approval.
NGS was authorized to grant Petitioner retrospective billing privileges
beginning August 23, 2012.

The Social Security Act (Act) requires that the Secretary of the U.S. Department of
Health and Human Services promulgate regulations that establish the requirements to
enroll providers and suppliers of services in the Medicare program. See Act § 1866(j) (42
U.S.C. § 1395cc(j)); 42 C.F.R. Part 424, Subpart P. A provider or supplier must be
enrolled in the Medicare program to be reimbursed for services provided to Medicare
beneficiaries. 42 C.F.R. § 424.505. To enroll, a potential provider or supplier must
submit an enrollment application and meet all participation requirements. 42 C.F.R. §
424.510.

The effective date of Medicare enrollment and billing privileges is dictated by 42 C.F.R.
§ 424.520(d). The regulation provides:
(d) Physicians, nonphysician practitioners, and physician and nonphysician
practitioner organizations. The effective date for billing privileges for
physician, nonphysician practitioners, and physician and nonphysician
practitioner organizations is the later of the date of filing of a Medicare
enrollment application that was subsequently approved by a Medicare
contractor or the date an enrolled physician or nonphysician practitioner
first began furnishing services at a new practice location.

Emphasis added).

he “date of filing” is the date that the Medicare contractor receives a signed enrollment
pplication that the Medicare contractor is able to process to approval. 42 C.F.R.
424.510(d)(1); 73 Fed. Reg. at 69,726, 69,769 (Nov. 19, 2008). Here, NGS received
wo enrollment applications from Petitioner, but it was only able to process one of the
pplications to approval. Petitioner concedes that she did not file the requested
locumentation regarding her first application within the provided time period. Hearing
Request; P. Br. at 2. The parties do not dispute that NGS received Petitioner’s second
application on September 21, 2012, and NGS was able to process that application to
approval. CMS Exs. 2-3. Accordingly, the effective date of Petitioner’s enrollment must
be September 21, 2012, the date that NGS received Petitioner’s enrollment application
that it subsequently approved.

stomp

An enrolled provider or supplier may bill Medicare for services provided to Medicare
eligible beneficiaries up to 30 days prior to the effective date of enrollment if
circumstances precluded enrollment before the services were provided. 42 C.F.R. §
424.521(a)(1). Retrospective billing for up to 90 days prior to the effective date of
enrollment is permitted only in case of a Presidentially-declared disaster. 42 C.F.R. §
424.521(a)(2). Here, 30 days prior to the effective date of September 21, 2012, is August
23, 2012. Accordingly, Petitioner may bill Medicare retrospectively for reimbursement
of covered services beginning August 23, 2012.

3. Tam not authorized to grant Petitioner’s requests for equitable relief.

On July 16, 2012, NGS received Petitioner’s first application and then later rejected it.
Although Petitioner was working with NGS to provide the requested information, she
concedes that she did not submit all requested information within 30 days of the notice
letter. P. Br. at 2. NGS was permitted to reject Petitioner’s incomplete application
because she failed to timely provide the requested information. 42 C.F.R. § 424.525(a).
An applicant does not have appeal rights to challenge a rejected application. 42 C.F.R.
§ 424.525(d). Rather, the applicant must resubmit a new enrollment application.

42 CFR. § 424.525(c).
CMS may extend the 30-day period provided for the applicant to comply before rejecting
an application if CMS determines that the applicant is actively working with CMS to
resolve any outstanding issues. 42 C.F.R. § 424.525(b). But this determination is purely
a discretionary matter and also is not subject to appeal.

Petitioner raises a number of reasons why I should grant her billing privileges effective
July 1, 2012. Petitioner states that the NGS enrollment specialist assisting her misled her
and did not tell her that further delay in receiving the updated documentation could
impact her enrollment and effective date for billing. P. Br. at 3-4. Petitioner also
concedes, however, that NGS’s “August 13, 2012 facsimile stated that ‘failure to respond
to this request within 30 days of this notice may result in the rejection or denial of your
application.”” P. Br. at 2. Federal case law and Departmental Appeals Board precedent
establish that: (1) estoppel cannot be the basis to require payment of funds from the
federal fisc; (2) estoppel cannot lie against the government, if at all, absent a showing of
affirmative misconduct, such as fraud; and (3) I am not authorized to order payment
contrary to law based on equitable grounds. Those who deal with the government are
expected to know the law and may not rely on the conduct of government agents contrary
to law. See, e.g., Office of Personnel Mgmt. v. Richmond, 496 U.S. 414 (1990); Heckler
v. Cmty. Health Servs. of Crawford County, Inc., 467 U.S. 51 (1984); Oklahoma Heart
Hosp., DAB No. 2183, at 16 (2008); Wade Pediatrics, DAB No. 2153, at 22 n.9 (2008),
aff'd, 567 F.3d 1202 (10th Cir. 2009). Here, Petitioner does not allege any affirmative
misconduct, and I am unable to grant the relief that Petitioner requests.

Although Petitioner appears to have made a good faith effort to try to complete her July
2012 application within the time provided, and she references a commendable ten-year
history of providing services to Medicare beneficiaries, Petitioner’s arguments are
equitable in nature, and regardless of the accuracy of these statements, I simply do not
have the authority to grant the equitable relief she requests. US Ultrasound, DAB No.
2302, at 8 (2010). I cannot grant an exemption to Petitioner under the regulation set forth
at 42 C.F.R. § 424.520(d), which is binding on me. See 1866/CPayday.com, L.L.C.,
DAB No. 2289, at 14 (2009) (“[a]n ALJ is bound by applicable laws and regulations and
may not invalidate either a law or regulation on any ground... .”).

Conclusion
I grant summary judgment in favor of CMS and affirm NGS’s determinations. The

undisputed evidence establishes that NGS received an application from Petitioner on
September 21, 2012, and that was the application it was able to subsequently process to
approval. Petitioner’s enrollment in the Medicare program, therefore, is effective
September 21, 2012, with retrospective billing privileges starting August 23, 2012.

/s/

Joseph Grow
Administrative Law Judge
